Citation Nr: 1029199	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for low back pain, with 
history of surgery and degenerative disc disease.

2.  Entitlement to an initial compensable rating for left ankle 
strain.

3.  Entitlement to an initial compensable rating for left 
hamstring muscle strain/injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 
1987, from January 2001 to February 2001, from January 2003 to 
June 2003, from August 2003 to September 2003, and from November 
2006 to September 2007.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut, which, in pertinent part granted service connection 
for left ankle strain and left hamstring muscle strain/injury, 
and denied service connection for low back pain, with history of 
surgery and degenerative disc disease.

The Board also notes that the February 2008 rating decision also 
granted service connection for right ear hearing loss and right 
and left hand carpal tunnel, all rated as noncompensable, and 
denied entitlement to service connection for a respiratory 
condition.  The appellant only perfected an appeal for the issues 
of entitlement to service connection for low back pain, with 
history of surgery and degenerative disc disease, and entitlement 
to initial compensable ratings for left ankle strain and left 
hamstring muscle strain/injury. See 38 C.F.R. § 20.200 (2009).

In February 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.

The issues of entitlement to service connection for low back pain 
and entitlement to an initial compensable rating for left 
hamstring muscle strain/injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ankle strain is not manifested by moderate 
limitation of motion, ankylosis, ankylosis of the subastragalar 
or tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy of the left ankle.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left ankle 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5270-5274 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in October and 
December 2007, before the original adjudication of the claim.  
The December 2007 letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence must 
be provided by the Veteran and what information and evidence 
would be obtained by VA.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial. See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
Nevertheless, the December 2007 notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable.  VA's notice duties have been fulfilled.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  VA treatment 
records dated from 2005 to 2009 were obtained and associated with 
the claims folder.  A VA examination was performed in 2007 in 
order to obtain medical evidence as to the nature and extent of 
the claimed disability.  The Board finds that, collectively, the 
VA examination and treatment reports obtained in this case are 
adequate.  The VA examiner reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
claimed disability, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159 (c)(4).  There is no identified relevant evidence 
that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2009).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).  It is also necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

By history, a February 2008 rating decision by the RO granted 
service connection for left ankle strain, rated as 
noncompensable.  The Veteran contends that a higher rating is 
warranted.  

Under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code under which 
the Veteran's left ankle strain is currently rated, a 10 percent 
rating is warranted if the ankle shows moderate limitation of 
motion.  As there is no regulatory definition of moderate 
limitation of motion, the Board must apply the term in a manner 
that is "equitable and just."  38 C.F.R. § 4.2.  The normal 
range of motion of the ankle is dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

According to the November 2007 VA examination, the Veteran 
reported experiencing pain over the left Achilles tendon.  The 
Veteran also reported experiencing flare-ups 2-3 times per week.  
Upon examination, left ankle range of motion was from zero to 20 
degrees of dorsiflexion, zero to 45 degrees of plantar flexion, 
zero to 20 degrees of inversion, and zero to 5 degrees of 
eversion.  There was pain on plantar flexion, and range of motion 
was not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  There was no objective 
evidence of edema, effusion, instability, weakness,  heat, 
redness, or tenderness of the left ankle.  

Given the normal range of motion for dorsiflexion and plantar 
flexion, the Veteran's left ankle strain cannot be reasonably 
classified as having moderate limitation of motion.  Thus, a 
compensable rating under DC 5271 is not warranted.  The 
provisions of 38 C.F.R. § 4.31 indicate that in every instance 
where the minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).  Because 
the Veteran does not meet the minimum criteria for a scheduler 
evaluation under Diagnostic Code 5271, no more that a zero 
percent rating can be assigned under its provisions.  Id.

The Board observes that other provisions in the Ratings Schedule 
related to disabilities of the ankle are not applicable.  
Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 
5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic 
Code 5273 (malunion of the os calcis or astragalus), and 
Diagnostic Code 5274 (astragalectomy) do not apply.  The Veteran 
was not diagnosed with, nor does he contend that he had, 
ankylosis, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy of the 
left ankle.  Therefore, the Veteran's left ankle strain is not 
entitled to a compensable rating under DCs 5270, 5272, 5273, or 
5274.  38 C.F.R. § 4.71a. 

The Board observes that the Veteran's left ankle symptomatology 
does not seem to have fluctuated materially during the course of 
this appeal.  Thus a staged rating need not be considered.  
Fenderson, supra.  VA treatment records indicate the Veteran's 
complaints of pain.  A 2008 MRI of the ankle reflects an old tear 
of the anterior talofibular ligament likely related to old ankle 
sprain, but unremarkable examination of the ankle otherwise.  The 
Board further notes the Veteran's continued complaints of pain 
and inability to run.  In any event, the Board observes that at 
no time has his left ankle symptomatology warranted a compensable 
evaluation under Diagnostic Code 5271.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38  C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R.  § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No additional compensation is 
warranted under these provisions because functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements was not shown.  
Moreover, weakened movement, excess fatigability, and 
incoordination have not been shown. 



Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected left ankle strain is inadequate.  The 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is, therefore, adequate.  It is 
also noted that there is no evidence of any hospitalization or 
interference with employment related to the service-connected 
left ankle strain.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

In summary, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence is against a 
finding that the service-connected left ankle strain warrants a 
compensable rating.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial compensable evaluation for a left ankle 
strain is denied.  


REMAND


The Veteran seeks service connection for a low back condition.  
He asserts that he had a pre-existing back condition which was 
aggravated in service because of wearing heavy protective gear 
during his most recent deployment.  

The Board notes that, where VA undertakes the effort to provide 
an examination when developing a service connection claim, it 
must provide an adequate examination, or at a minimum, notify the 
claimant why one will not or cannot be provided. See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that 
"[w]ithout a medical opinion that clearly addresses the relevant 
facts and medical science, the Board is left to rely on its own 
lay opinion, which it is forbidden from doing." 

The law provides that every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1110, 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304(b) 
(2009).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the effect 
of 38 U.S.C.A. § 1111 on claims for service-connected disability 
was summarized:

When no pre-existing condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for service connection.  This means that 
no deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  38 C.F.R. § 3.322 
(2009).

On the other hand, if a pre-existing disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a claim 
for service-connected aggravation of that disorder.  In that case 
38 U.S.C.A. § 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2009); 
Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096 (Fed. Cir. 
2004).

If the veteran has a condition that pre-existed military service, 
the issue becomes whether the disease or injury was aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progression of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with mere symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The record currently contains only service treatment records 
dated from December 2006 to September 2007.  A June 2007 
treatment record shows a complaint of back pain  which had 
started two days earlier.  

According to the 2007 VA examiner, the Veteran has degenerative 
disc disease.  The examiner noted the inservice treatment for 
back pain in June 2007 and also noted that the Veteran had a 
history of surgery of the L5-S1 spine with discectomy in 1997.  
The examiner further noted that it is at least as likely that the 
tour in Iraq with the heavy body armor and the bouncing in the 
vehicles, and walking over uneven terrain exacerbated the 
Veteran's symptoms.  The examiner did not address whether the 
Veteran in fact had a pre-existing back disability which was 
aggravated by his active service.  Given the foregoing, the Board 
finds that a VA medical opinion is necessary to determine whether 
military service aggravated any pre-existing low back pain, in 
accordance with the above-cited law. 

Regarding the Veteran's claim for an increased rating for his 
left hamstring muscle strain/injury, the Board finds that 
examination is required so that the decision is based on a record 
that contains a current examination.  The statutory duty to 
assist specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board has carefully examined the November 2007 VA 
compensation examination, and finds that this examination is 
inadequate for rating purposes.  The examination a failed to 
report the presence or absence of any of the cardinal symptoms of 
muscle injury, set forth in 38 C.F.R. § 4.56(c).  Thus, it is not 
adequate for rating purposes because it does not contain 
information relating to the criteria for rating the disease.  See 
38 C.F.R. § 4.2 (2009) (If the findings on an opinion and/or 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  In addition, there is no indication of the 
severity of any related orthopedic or nerve symptoms.  Thus, the 
Veteran should be afforded a current examination to ascertain the 
current nature and manifestations of his left hamstring muscle 
strain/injury.  The examination should include a review of the 
claims file and contain sufficient findings to evaluate the claim 
under the relevant diagnostic criteria. 

Prior to the examination, the RO should attempt to obtain all 
service treatment records for the all period of service of the 
Veteran dated between 1987 and 2007.  The RO should contact the 
Veteran and request that he identify the medical providers who 
performed back surgery in 1997 and those records should be 
obtained.  In additional all recent VA treatment records dated 
from June 2009 to the present should be obtained.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the NPRC (or 
other appropriate source(s)) the service 
treatment records pertaining to the Veteran's 
all periods of active service from March 1987 
to September 1987, from January 2001 to 
February 2001, from January 2003 to June 
2003, from August 2003 to September 2003, and 
from November 2006 to September 2007.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  If no 
records are available, that fact should be 
documented, in writing, in the record. 

2.  The RO should contact the Veteran and 
request that he identify all medical 
providers regarding surgery of the spine in 
1997.  The RO should obtain any necessary 
authorizations and all records identified 
should be requested and associated with the 
claims file.  If no records are available, 
that fact should be documented, in writing, 
in the record.

3.  Obtain all outstanding records of 
treatment of the Veteran by VA dated from 
June 2009 to the present.  All records and/or 
responses received should be associated with 
the claims folder.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

4.  Transfer the Veteran's claims folder to 
the November 2007 VA examiner and ask him to 
render an addendum opinion.  If the 2007 VA 
examiner is not available, transfer the 
Veteran's claims file to another appropriate 
VA examiner.  The examiner should note that 
he or she has received and reviewed the 
claims file.  

The examiner should answer the following:   
Did a low back disorder clearly and 
unmistakably exist prior to entrance into 
active duty service?  2) If there was a 
clearly and unmistakably preexisting low back 
disorder, did this condition undergo 
aggravation during service or was any 
increase clearly and unmistakably due to the 
natural progress of the disease?  3) If there 
was not a preexisting low back disorder, is 
it at least as likely as not that the claimed 
disorder had its onset during service or is 
otherwise related to service or an incident 
of military service?  For purposes of this 
analysis, the term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

The claims file and a copy of this remand 
must be made available to the examiner for 
review in connection with the examination.  A 
rationale for any opinion advanced should be 
provided.  All such information and opinions, 
when obtained, should be made a part of the 
Veteran's claims folder.  

5.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the 
manifestations and severity of all symptoms 
associated with the Veteran's left hamstring 
muscle strain/injury, to include the presence 
or absence of the cardinal symptoms of muscle 
injury (i.e., loss of power, weakness, 
lowered threshold of fatigue, pain, 
impairment of coordination, and uncertainty 
of movement).  The entire claims folder and a 
copy of this REMAND must be made available to 
the examiner prior to the examination.  Any 
indicated evaluations, studies, and tests 
should be conducted.  

The examiner should identify all residuals 
attributable to the Veteran's service-
connected left hamstring muscle 
strain/injury, to include any muscle, 
orthopedic, and neurological residuals.

The examiner should report the range of 
motion measurements for the left leg and 
knee, as appropriate.

Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should 
additionally be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left ankle is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner(s) should specifically discuss 
the severity of any muscle impairment in 
terms of slight, moderate, moderately severe, 
and severe, including any muscle impairment 
of the affected Muscle Groups.  

The examiner(s) should also state whether 
there are any neurological residuals 
associated with the Veteran's service-
connected left hamstring muscle strain/injury 
and identify any nerves involved.  If so, the 
examiner(s) should also specifically discuss 
the extent, if any, of paralysis of the 
nerves involved.

The examination report should provide 
complete rationale for all findings and 
conclusions.

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If the 
desired benefits are not granted, a 
supplemental statement of the case should be 
furnished to the Veteran and any appointed 
representative and they should be afforded an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


